Opinion issued March 31, 2015




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00959-CV
                           ———————————
                         JOSHUA JUMBO, Appellant
                                       V.
                    RITTENHOUSE SRO LTD., Appellee



            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Case No. 1054776



                         MEMORANDUM OPINION

      Appellant, Joshua Jumbo, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), 101.0411
(West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil

Cases in the Courts of Appeals, and before the Judicial Panel on Multi-district

Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.



                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2